Title: To James Madison from P. Grelley (Abstract), 2 May 1805
From: Grelley, P.
To: Madison, James


2 May 1805, New York. “Mr. J. A. Demist commissary General & representant of the Dutch Government for the Colony of the Cape Good hope, finds himself compelled to trouble Your Government with the accompanying request. I have known Mr DeMist as member & president of the dutch Legislative Body; as Presidt of the Committee of Finances, and as member of the asiatic company; In all those different Stations, he has constantly enjoyed the Esteem and respect of his fellow citizens.
“Well acquainted with the rectitude of your Government I have assured Mr Demist that, was his demand founded, it would be granted immediately. Permit me to intreat you to use your influence in favor of Mr Demist—this favor would increas<e> if possible my gratitude for all the kindness and civilities you did not cease to shew me while I was in washington and I take this opportunity to beg you and Mrs. Maddison to accept my most grateful thanks.”
